DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Firstly, Applicant asserts that “there is currently no working model” and “Reconsideration of the request in light of the following additional discussion is respectfully requested” (see page 1, labeled as p. “8” and hereinafter referred to as p. 8, of Remarks filed 07/22/2022, emphasis added).
In response, it is respectfully noted that a thorough review of both the claims and the disclosure of the pending application has been made.  As a result, it appears that the claimed invention fails to meet at least the requirements of 35 U.S.C. §112(a) and §112(b), as discussed at length below.  It would appear that, should a model commensurate with the instant disclosure be built, it would not be operational.  Should Applicant disagree, Applicant is again invited to provide a working model of the claimed invention for the purpose of demonstrating operability, utility and patentability.
Applicant argues that “In the present invention, a rotation power shaft of the rotation blades 10a, 10b can be designed to hide inside the support axle 23 and be secured to the rotation blades 10a, 10b respectively and rotate together, wherein the rotation power shaft is further connected to a rotation shaft of a power generator, thereby driving the power generator to generate power” (see pp. 8-9, of Remarks filed 07/22/2022, emphasis added).
In response, it is respectfully noted that the features of a “rotation power shaft,” especially one which may be “designed to hide inside the support axle 23,” do not appear to have been described in the specification as originally filed, and thus would comprise new matter impermissible pursuant to 35 U.S.C. §112(a).
Applicant further argues that “the rotation dynamic power of the upper and lower vertical axle blades 24a, 24b can be respectively connected to a power generator to individually generate power through a gear mechanism (see Page 5, lines 1-2 of the specification as originally filed, "..the rotation dynamic power of the upper and lower vertical axle blades 24a, 24b can be respectively connected to a power generator to individually generate power through a gear mechanism")” (see p. 9 of Remarks).  
Applicant also asserts that “Applicant respectfully submits that it is a conventional technology of driving a power generator to generate power by a rotation power shaft which is secured to the two rotation blades 10a, 10b and rotates together. Reference is made to the following figure,” indicating Fig. 5 of the instant application (see p. 9 of Remarks).
In response, as was previously noted in the Final Office Action of 01/24/2022, it is respectfully noted that while it may be a well known or “conventional technology”, for some types of wind turbines, to connect blades of a wind turbine to a power generator, such as by connecting blades to a rotatable shaft, and connecting the rotatable shaft to a generator, such a method would not appear applicable in the instant application for at least the reason that “immobile support axle 23”—i.e., the only shaft shown—is immobile, i.e., it is fixed and does not rotate.  The disclosure does not provide any manner or element(s) by which “to connect blades,” and specifically the “blades” as disclosed, with a “shaft of a power generator” as Applicant asserts.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Furthermore, in the illustrated Figure, Figure 5, no “power generator” or point of connection for “driving a power generator” is shown.  Applicant may not simply assert that “driving a power generator” is “a conventional technology” and is, thus, possible, but rather must disclose how such a “power generator” may be “driv[en]” by the disclosed invention.
Applicant later argues that “The rotation direction of the two axle flow blades 28a, 28b is reverse due to the design of blade shape, but the blade angle is designed so that the direction of pushing wind force is consistent” (see p. 10 of Remarks).
In response, it is respectfully noted that both the claims and the specification fail to indicate how the “design of blade shape” may influence the “rotation direction of the two axle flow blades” or how the “design of blade shape” may be “designed so that the “direction of pushing wind force is consistent”—or even what the “direction of pushing wind force” being “consistent” may comprise (note that the claim language is not idiomatic and thus fails to clearly set forth the metes and bounds of the patent protection sought).  Though such may be possible, there is no indication that Applicant was in possession of such when the application was originally filed.
Applicant argues that “Regarding para. 35 of the Action, magnetization refers to a physical process causing a non-magnetic substance to be magnetic. The methods for the magnetization include -burning the object to be red incandescent and place it in the north-south direction to cool down naturally, use the south or north pole of the magnet to rub several times in a direction along the object, wrap an insulated wire around the object, pass direct current and remove it after a while, or make the object attract a magnet and the object will be magnetic after a period of time” (see p. 14 of Remarks).
In response, it is firstly noted that the phrase “surfaces […] are processed by magnetization to form a rotor magnetic field” of claim 6 at issue is not idiomatic—that is, it does not clearly and definitely set forth the claimed invention in proper, idiomatic English.  Applicant is reminded that the specification, including the claims, must conform to idiomatic English and United States patent practice (see MPEP §§ 702.01, 2175; 37 CFR 1.52, and 35 U.S.C. §112).
In further response, it is additionally noted that Applicant’s allegation that the phrase “surfaces […] are processed by magnetization to form a rotor magnetic field” of claim 6 refers to “burning the object to be red incandescent and place it in the north-south direction to cool down naturally, use the south or north pole of the magnet to rub several times in a direction along the object, wrap an insulated wire around the object, pass direct current and remove it after a while, or make the object attract a magnet and the object will be magnetic after a period of time” does not appear to be supported by the specification as originally filed.
Regarding the balance of Applicant’s Remarks, Applicant’s remarks have been considered, but it is respectfully noted that Applicant has failed to appropriately clarify the claimed invention.  Though Applicant may present arguments against the rejections, clarification of the claimed invention should be made accordingly.  The deficiencies in the claimed invention, and Applicant’s remarks insofar as they may be pertinent to the deficiencies at hand, are discussed at length in the rejections under 35 U.S.C. §112(a) and §112(b) below.

Preliminary Formalities
A thorough review of both the claims and the disclosure has been made.  Pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Regarding claim 1, the claim has been amended to require the features of “the rotation blades secured to a rotation power shaft to rotate together, and the rotation shaft configured to be connected to a rotation shaft of a power generator through a gear mechanism” (emphasis added).  However, these limitations comprise subject matter which was not described in the specification as originally filed.
Notably, no “rotation power shaft” or similar element was disclosed relative to Applicant’s elected invention of Species I (according to Figures 3-8).  In fact, the only “shaft” or similar element that appears to be disclosed is the “immobile support axle 23” which is explicitly disclosed as “immobile”—i.e., fixed and not moving.  
Furthermore, Applicant has failed to provide any indication of where support may be found in the specification as originally filed for the newly-added subject matter.
Thus, it is found that the added subject matter of claim 1 was not described in the specification as originally filed in reference to the elected invention, and therefore comprises new matter impermissible pursuant to 35 U.S.C. §112(a).
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
Possession/Written Description
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim requires that “the upper vertical axle blade blades and the lower vertical axle blades are shaped so as to rotate in reverse directions around the support axle” is vague and indefinite.  However, the specification fails to indicate how the “blades” may be “shaped so as to rotate in reverse directions around the support axle”.  
This feature appears to be discussed on p. 2, ll. 9-12 of the specification as originally filed, but it is simply stated “Rotation directions of the upper and lower vertical axle blades are configured to form reverse rotation so that rotation torques of the upper and lower vertical axle blades can achieve mutual balance” but clearly does not indicate how the blades may be so “configured”.  
On p. 6, ll. 16-18, it is stated “Blade angles of the two auxiliary axle flow blades 28e, 28f are designed to reverse rotation directions while receiving axial wind so that both rotation torques balance, and both wind directions are in the same direction”.  
Additionally, on p. 7, ll. 6-8, it is stated that “Further, although the rotation directions of the two auxiliary axle flow blades 28e, 28f are opposite, a function of being consistent1 with pushed wind direction is achieved through design of blade shape”.  
However, though it appears that the specification may indicate that “blade angles” may be “designed to reverse rotation directions,” no further indication regarding how the “blade angles” may be so “designed” or “configured” or how the “blade shape” may be “design[ed]” to achieve the claimed invention.  For these reasons, it is found that the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
Enablement
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claim sets forth “A wind power generation apparatus” with the newly-added feature of “the rotation blades secured to a rotation power shaft to rotate together, and the rotation shaft configured to be connected to a rotation shaft of a power generator” (emphasis added) and the amended feature of “an induction stator magnetic field […] mutually induced with the rotor magnetic field device to divide magnetic force 
However, the disclosure, as filed, does not contain sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  It would appear that, from the disclosures in the application coupled with information known in the art, one reasonably skilled in the art would not be enabled to make or use the invention without undue experimentation.  Specifically, the disclosure fails to enable, to one skilled in the relevant art, any manner by which the disclosed “wind power generation apparatus” could, in fact, provide any “power generation” as claimed and disclosed.
In order to determine whether or not the disclosure as originally filed is enabling, the following undue experimentation factors will be considered (see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (A) and (B), the claimed invention is drawn to a “wind power generation apparatus” which comprises several “blade” elements—i.e., as best understood, “rotation blades,” “vertical axle blades,” “lower vertical axle blades,” an “upper axle flow blade,” and a “lower axle flow blade”.  Claim 1 also sets forth an “immovable support axle” which is explicitly claimed and disclosed as being “immovable”/“immobile”.  Claim 1 has also been amended, albeit with new matter impermissible under 35 U.S.C. §112(a), as requiring that the “rotation blades” be “secured to a rotation power shaft to rotate together” with the “rotation shaft configured to be connected to a rotation shaft of a power generator”.
Though the claims do not clearly set forth the metes and bounds of the patent protection sought, the nature of the invention, as it may be best understood, is a wind power generation apparatus having several “blade” elements which, under the influence of wind, may be caused rotate about a vertical fixed “immovable support axle”.
However, there are at least two critical aspects of the invention which have not been described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
I. Firstly, there is no disclosure regarding how motion of the “blade” elements may be transmitted to a “power generation” element.  Notably, claim 1 simply recites an “immovable support axle” which, by its very nature of being “immovable”—i.e., fixed, not capable of moving, and so not capable of rotating—would not be capable of transmitting kinetic energy of the “blade” elements.  Note that the specification also explicitly discloses that the “support axle” is an “immobile support axle” (see, e.g., page 4, line 9).
II. Secondly, there is insufficient disclosure about how electrical “power” may, in fact, be “generat[ed]”.  This issue was raised in the Final Office Action of 01/24/2022, and, in attempting to resolve this issue, Applicant has amended claim 1 with limitations comprising subject matter which was not described in the specification as originally filed—i.e., by the addition of new matter impermissible under 35 U.S.C. §112(a).
Regarding factor (F), the specification is short on details.  
Regarding issue I, the specification states that “the two rotation blades 10a, l0b can be rotated and driven by natural wind force and connected to a power generator (a conventional technique is not shown in the figure) to generate electricity” (see p. 3, l. 27 to p. 4, l. 2, emphasis added).  The specification further states “the rotation dynamic power of the upper and lower vertical axle4 blades 24a, 24b can be respectively connected to a power generator to individually generate power through gear mechanism” (see p. 4, l. 28 to p. 5, l. 2, emphasis added).
However, the specification fails to indicate any manner by which any “blade” element may be “connected to a power generator”—it simply alleges that such is possible.  Furthermore, the drawings fail to show any “power generator” or even any manner by which a “blade” element may be “connected to a power generator”.
Significantly, the only element which could otherwise be interpreted as being a sort of power take-off from the “blade” elements or mechanism for connecting the “blade” elements “to a power generator”—i.e., “support axle 23” upon which the “blade” elements are mounted—is explicitly disclosed as being “immobile” and is explicitly claimed as “an immovable support axle”—i.e., incapable of moving or, especially, rotating—and thus could not serve as power take-off or generator connection mechanism.
Regarding issue II, the specification makes brief mention of a “power generator” being “conventional” however, again, the specification fails to provide any indication regarding how such a “conventional” “power generator” may be connected to any of the wind-receiving “blade” elements.
The specification also asserts that “Between the induction stator magnetic field 27 and the two rotor magnetic fields 29a, 29b, the rotor magnetic fields 29a, 29b are mutually induced with the induction stator magnetic field 27 through rotation of the rotor magnetic fields 29a, 29b to divide magnetic force so as5 to further generate power” (see p. 6, ll. 1-5, emphasis added).
As previously discussed in the Final Office Action of 01/24/2022, it appears that Applicant asserts that the features of an “induction stator magnetic field 27” comprising “grid hole-like metal plate 270” and “excitation coil 271” are intended to be used to “generate power.”  However, this appears to contradict well-known principles of electric power generation, as will be discussed regarding factor (C) below.
Regarding factor (C), the state of the prior art teaches that a vertical axis wind turbine, also known as “wind power generation apparatus” may comprise a plurality of “blade” elements which are connected to a vertical, rotatable axle or shaft.  
See, for example, US 8,482,148 B2 to Kobayashi, which discloses a hollow tower rack (e.g., cylindrical portion 18 and/or box body 15), rotation blades (blades of turbine 12, bending guide wheels 31 of wind mill 32), wherein the blades are attached/secured to a rotatable support axle/shaft (vertical axis 11) to rotate together, and the rotatable support axle/shaft is configured to be connected to a power generator (power generator 13; see, e.g., Figs. 1, 5, 6).
See also US 1,112,203 to Fandrey, which discloses a hollow tower rack (e.g., tower 10), rotation blades (blades of wind wheels 36), wherein the blades are attached/secured to a rotatable support axle/shaft (shaft 35) to rotate together, and the rotatable support axle/shaft is configured to be connected to a rotation shaft (e.g., driving shaft 42) of a power generator (“any mechanism where power is needed”; see, e.g., p. 2, ll. 46-57) through a gear mechanism (comprising, e.g., beveled gears 40, 41).
In these and other prior art devices, vertical axis wind power generation apparatuses rely on a rotatable support axle/shaft to transmit power from rotation blades to a power generator or other device which utilizes the kinetic energy/power harnessed by the rotation blades.  That is, the prior art devices explicitly disclose the manner by which kinetic energy harvested by the “blade” elements may be transmitted to a power generator, and such is typically done via a rotatable support axle/shaft, and do not use or function with an “immovable” or fixed “support axle”—it is precisely the rotatable nature of the shaft/axle which allows for power transmission.
Regarding issue II, it appears that Applicant asserts that the features of an “induction stator magnetic field 27” comprising “grid hole-like metal plate 270” and “excitation coil 271” are intended to be used to “generate power.”  However, this appears to contradict well-known principles of electric power generation.  Notably, an electric power generator typically includes, e.g., a rotor comprising magnets and a stator comprising one or more coils or windings—when the rotor rotates, an electric current is induced in the stator coil(s).  However, here, only a “metal plate” (possibly having a “grid” or a “hole” though, as discussed hereinbelow, this has not been made clear, as it is not clear what “a grid hole-like metal plate” may be) and an “excitation coil” are provided.  It would not appear possible to “generate power” with only a “metal plate” and a “coil”.  Even if the “excitation coil” were to form the basis for an electromagnet, no source of input power appears to be disclosed.  Furthermore, even though this issue was raised in the Final Office Action of 01/24/2022, Applicant has failed to provide any documentary evidence to clarify this issue.
Regarding factors (D) and (E), the level of one of ordinary skill in the art would be, for example, a mechanical or electrical engineer or engineering technician—i.e., someone familiar with the basic engineering principles of wind turbines, electric generators, and associated modes of operation.  The level of predictability in the art of wind turbine and electric generator design is high, at least with regard to the general principles of operation of a turbine—a flowing fluid such as moving air/wind causes a turbine rotor/rotor blades to rotate, thereby causing a shaft to rotate; the shaft, if connected to an electrical generator, thereby causes a rotor of the electrical generator to rotate, ultimately causing the electrical generator to generate electricity.  Differences in design of both turbine rotors (e.g., adjusting blade number, type, geometry, etc., for parameter optimization) and electrical generators (e.g., using doubly-fed induction versus permanent magnet generators, brushed vs. brushless, adjusting a number of rotor poles, etc.), resulting in differences in capabilities of the turbine rotors/generators, are well established in the art.  Note that the prior art does not provide any guidance regarding any manner by which to transmit rotational power via a fixed/“immovable” shaft/axle or to generate electricity with a “grid hole-like metal plate” and “excitation coil”.  
Regarding factor (G), the Office has requested a working model of Applicant’s invention.  However, Applicant has explicitly stated that “there is currently no working model” of the claimed invention (see first page of Remarks filed 07/22/2022).
Regarding factor (H), it would appear that a significant amount of undue experimentation would be needed in order to make or use the invention based on scant content of the disclosure.  Notably, the functionality claimed would not appear to naturally result from the typical structure of a wind power generation apparatus, and thus different and/or additional structure would be required.  However, the specification fails to provide any direction or guidance regarding what structure(s) may be used and/or required.  It would not be known to one skilled in the art how to build a “wind power generation apparatus” with a vertical “support axle” and/or modify a typical “wind power generation apparatus” with a vertical “support axle” so as to practice the claimed invention to provide “power generation” as claimed.
Thus, in considering each of the Wands factors above, it is found that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, and therefore that the claims fail to comply with the enablement requirement of 35 U.S.C. §112(a). In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-12, the claims remain generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Furthermore, it is noted that if Applicant chooses to amend the claimed invention, including with any suggested language which may be provided below, such claim amendments must find support in the original disclosure to satisfy the requirements of 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.  Applicant should provide indication regarding where support may be found in the original disclosure so as to obviate any potential new matter rejections under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
Regarding claim 1, lines 4-5, the limitation “rotation blades mounted to extend above and outside of the hollow tower rack by a top end of the support axle and pivot” is vague and indefinite.
First, the phrase “to extend above and outside of the hollow tower rack” fails to make clear from what element(s) the “rotation blades may be “extend[ing]”.  Given its plain English interpretation, the phrase would appear to be setting forth that the “blades” extend from below [or from within] the “hollow tower rack” to “above and outside of the hollow tower rack”.  However, since such an interpretation does not appear to be supported by the invention as shown in at least Fig. 3, and since the claim does not explicitly set forth this phrasing, clarification is required.
Second, the phrase “by a top end of the support axle” is unclear.  What is intended by the preposition “by” here?  At least a verb or some descriptive phrase appears to be missing.
Third, the phrase “rotation blades mounted […] and pivot” is unclear, as it fails to make clear what the phrase “and pivot” may be intended to refer to.  Is the “pivot” an additional element or is this an incomplete verb phrase which was intended to describe some sort of “pivot[ing]” action?
N.B. – The above was also noted in the Final Office Action of 01/24/2022 but has been neither addressed nor corrected by Applicant.
Regarding claim 1, lines 10-12, the limitation “wherein the upper vertical axle blades and the lower vertical axle blades are shaped so as to rotate in reverse directions around the support axle when moved by lateral wind entering the hollow tower rack” (emphasis showing amendment) is vague and indefinite.  Notably, the claim fails to make clear how the “blades” may be “shaped so as to rotate in reverse directions around the support axle,” including what structure/“shape[]” may be required to allow such “rotat[ion] in reverse directions”.  Furthermore, the specification also fails to clearly indicate how the “blades” may be “shaped so as to rotate in reverse directions around the support axle” (see concordant rejection under 35 U.S.C. §112(a) above).
Regarding claim 1, lines 13-14, the limitation “an induction stator magnetic field device fixed inside the hollow tower rack between the upper vertical axle blade and the lower vertical axle blade” is vague and indefinite.
First, the claim fails to make clear what the “induction stator magnetic field device” may comprise and whether it may generate a “magnetic field” or may be responsive to a “magnetic field”.
Second, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
N.B. – The above was also noted in the Final Office Action of 01/24/2022 but has been neither addressed nor corrected by Applicant.
Regarding claim 1, lines 15-18, the limitation “an upper axle flow blade and a lower axle flow blade, which respectively rotate in accordance with the upper vertical axle blade and the lower vertical axle blade, respectively configured at end surfaces adjoined to the upper vertical axle blade and the lower vertical axle blade” is vague and indefinite.
First, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the phrase “respectively rotate in accordance with the upper vertical axle blade and the lower vertical axle blade” does not make clear what the relationship(s) between the “axle flow blade” elements and the “vertical axle blade” elements may be (do they rotate together? do they rotate in a same respective direction, etc.?).
Third, the phrase “respectively configured at end surfaces adjoined to the upper vertical axle blade and the lower vertical axle blade” is vague and indefinite.  The phrase fails to make clear what element(s) may be “respectively configured” and what element(s) the “end surfaces” belong to.  Also, the phrase is not idiomatic and fails to make clear what being “respectively configured at end surfaces adjoined to” may be intended to describe.
N.B. – The above was also noted in the Final Office Action of 01/24/2022 but has been neither addressed nor corrected by Applicant.
Regarding claim 1, lines 19-21, the limitation “an induction stator magnetic field device disposed between the upper axle flow blade and the lower axle flow blade mutually induced with the rotor magnetic field to divide magnetic force
First, the claim sets forth a second “an induction stator magnetic field device” but fails to make clear how this second “induction stator magnetic field device” may differ from the first “induction stator magnetic field device” or whether it was intended to refer to the first “induction stator magnetic field device”.
Second, the phrase “mutually induced with the rotor magnetic field to divide magnetic force” is vague and indefinite as it fails to clearly set forth what “mutually induced with the rotor magnetic field” is intended to comprise.
Third, the limitation “the rotor magnetic field” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, as introduced, it appears that there are two separate “rotor magnetic field” features (“the lower vertical axle blade, the upper axle flow blade and the lower axle flow blade each being magnetized to form a rotor magnetic field”).
Fourth, the phrase “to divide magnetic force” is vague and indefinite.  Notably, it is unclear to what “magnetic force” reference is being made.  It is also unclear what “divid[ing] magnetic force” may comprise in context of the claimed invention.
N.B. – The above was also noted in the Final Office Action of 01/24/2022 but has been neither addressed nor corrected by Applicant.
Fifth, now that Applicant has deleted the phrase “so as to generate power,” the claim fails to make clear what purpose the “mutually induc[ing] […] to divide magnetic force” may serve.  Said differently, the limitation of “an induction stator magnetic field device” does not appear to be positively tied in to the “wind power generation apparatus” as claimed.  
Regarding claim 1, second page, lines 1-4, the limitation “a wall of the tower rack corresponding to the upper vertical axle blade and the lower vertical axle blade having an opening at a position where the wall of the tower rack corresponds to the at least two upper vertical axle blades and the at least two lower vertical axle blades” is vague and indefinite.
First, the phrase “corresponding to” is, in context of the claim, unclear.  Notably, the claim fails to make clear to what the intended metes and bounds of “a wall of the tower rack” which is “corresponding to” the “blade” element(s) may comprise.
Second, the limitations “the upper vertical axle blade” (recited in the singular; note that “at least two” were introduced), “the lower vertical axle blade” (recited in the singular; note that “at least two” were introduced) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Third, the phrase “having an opening” is vague and indefinite as the claim does not make clear what element(s)/feature(s) is/are “having an opening”.
N.B. – The above was also noted in the Final Office Action of 01/24/2022 but has been neither addressed nor corrected by Applicant.
Fourth, the phrase “having an opening at a position where the wall of the tower rack corresponds to the at least two upper vertical axle blades and the at least two lower vertical axle blades” (emphasis added) is vague and indefinite.  The phrase is generally narrative, and the phrase “an opening at a position where […] corresponds to […]” is not idiomatic and, consequently, fails to clearly set forth the metes and bounds of the patent protection sought.
Regarding claim 1, second page, lines 5-8, the limitation “at least two lower vertical axle blades are configured so that wind outside the hollow tower rack enters into the opening and rotates the at least two upper vertical axle blades and the at least two lower vertical axle blades” is vague and indefinite.
N.B. – The instant issues were also noted in the Final Office Action of 01/24/2022 but have been neither addressed nor corrected by Applicant.
First, the amendment of 10/14/2021 newly-introduced the feature of “at least two lower vertical axle blades” and explicitly deleted positive reference thereto (deletion of “the”).  The claim fails to make clear whether the newly-introduced “at least two lower vertical axle blades” may be the same as, or are separate and distinct from, the previously-recited “at least two lower vertical axle blades”—and, if distinct therefrom, the manner in which they are distinct.
Consequently, there is insufficient antecedent basis for the limitation of “the at least two lower vertical axle blades” (lines 7-8) in the claim, thereby rendering the claimed invention vague and indefinite. 
Second, the claim appears to set forth that the “blades are configured so that wind outside the hollow tower rack enters into the opening” (emphasis added)—i.e., it appears the claim is setting forth that the “blades” may be “configured” with an “opening”.  Since the blades do not appear to have been disclosed as comprising an “opening,” clarification is required.  Also, the claim requires that the “blades are configured so that wind […] enters the opening”—i.e., that the “blades,” rather than some other element(s), are “configured”.  However, it would appear that the “configur[ation]” would not be of the “blades” as claimed, but of some other feature (e.g., the “wall,” the “tower,” the “tower rack,” etc.).
Regarding claim 2, the limitation “axial wind directions pushed by the upper axle flow blade and the lower axle flow blade in the tower rack are consistent” (emphasis added) is vague and indefinite.
First, the claim fails to make clear what the intended metes and bounds of the phrase “axial wind directions pushed by […]” as the phrase is not idiomatic.
Second, the phrase “axial wind directions […] are consistent” is vague and indefinite as the claim fails to make clear what being “consistent” may comprise for “axial wind directions”.
N.B. – The above was also noted in the Non-Final Office Action of 05/14/2021 and the Final Office Action of 01/24/2022 but has been neither addressed nor corrected by Applicant.
Regarding claims 3-11, the following were previously noted in the Final Office Action of 01/24/2022 but have not been corrected by Applicant.
Regarding claim 3, the limitation “two sides of the wall of the tower rack corresponding to the opening” is vague and indefinite.  Notably, the claim does not make clear what element(s) may be “corresponding to the opening” or what structural relationship(s) the phrase “corresponding to the opening” is intended to require.
Regarding claim 3, the limitation “wind boards obliquely stretching toward outside of the tower rack” is vague and indefinite.
First, the claim fails to make clear to what the term “wind boards” may comprise.
Second, the phrase “obliquely stretching toward outside of the tower rack” is grammatically incorrect and unclear.
N.B. – The above was also noted in the Non-Final Office Action of 05/14/2021 but has been neither addressed nor corrected by Applicant.
Regarding claim 4, the limitation “a wall at a bottom end of the tower rack” is vague and indefinite.  Notably, claim 1, upon which claim 4 is dependent, already sets forth “a wall of the tower rack”—it is unclear whether reference was intended to refer to this feature or whether introduction of a new feature is intended; if the latter, the claim should make clear the structural relationship(s) between the two “wall” features.
Regarding claims 5, 6, the limitation “the support axle inside the tower rack is pivoted with two auxiliary axle flow blades upwardly and downwardly arranged, and rotation directions of the two auxiliary axle flow blades are opposite but directions of pushing axial wind are consistent” (emphasis added) is vague and indefinite.
First, the phrase “the support axle inside the tower rack is pivoted with two auxiliary axle flow blades” is not idiomatic and is, thus, unclear.  The phrase appears to set forth that the “support axle” is “pivoted with two auxiliary axle flow blades”—i.e., that the “blades” form a support allowing the “axle” to be “pivoted”.  However, this would appear to be an incorrect description as, based on at least the drawings, it appears the opposite is the case—i.e., the “support axle” allows the “blades” to rotate around it.  Clarification is required. 
Second, the phrase “blades upwardly and downwardly arranged” is indefinite, since it is unclear how an element can be “arranged” both “upwardly” and “downwardly” at the same time.
Third, the phrase “directions of pushing axial wind are consistent” is vague and indefinite as the claim fails to make clear what being “consistent” may comprise for “axial wind directions”.  Also, the term “pushing axial wind” is not idiomatic and it thus unclear.
Regarding claim 6, the limitation “wherein surfaces of the two auxiliary axle flow blades are processed by magnetization to form a rotor magnetic field” is not idiomatic and is, consequently, vague and indefinite.  Notably, the phrase “processed by magnetization to form a rotor magnetic field” is vague and indefinite.  The claim does not make clear what being “processed by magnetization” may comprise or what element(s) may be used to do this.  It also appears that this may comprise a method step set forth within an apparatus claim.  Also, the claim, via the phrase “to form,” appears to use the term “rotor magnetic field” as a structural component; however, a “magnetic field,” as best understood in the art, is not a structural or physical component, but, rather, simply a vector field that describes a magnetic field strength2.  This discrepancy—between the claim appearing to use the term as a structural/physical component and the term itself referring to a non-structural/non-physical vector field—renders the claim vague and indefinite.
Regarding claim 6, the limitation “wherein a second induction stator magnetic field device is configured between the two auxiliary axle flow blades” is vague and indefinite.  Notably, the phrase “is configured between” is not idiomatic and, consequently, fails to clearly set forth the structural relationship(s) between the “second induction stator magnetic field device” and the “two auxiliary axle flow blades”.
Regarding claim 6, the limitation “the second induction stator magnetic field device is mutually induced to divide magnetic 15Serial No. 17/080,967force so as to generate power” is vague and indefinite.  Notably, the phrase fails to clearly set forth how a single “second induction stator magnetic field device” may be “mutually induced,” as the term “mutually” is defined as “in a way that is shared or reciprocal”3 and thus implies two or more elements.  Additionally, the phrase “mutually induced” is not idiomatic, as such, the claim fails to make clear what being “mutually induced with the rotor magnetic field” may be intended to comprise.
Regarding claim 7, the limitation “the wall of the tower rack” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, there are multiple “wall” features (“an external wall” in claim 7 and “a wall” in claim 1), and the claim does not make clear to which “wall” reference is intended to be made.
Regarding claims 8, 9, the limitation “the induction stator magnetic field device includes a grid hole-like metal plate and an excitation coil winding around the metal plate” is vague and indefinite.  Notably, the claim fails to make clear what a “grid hole-like metal plate” may comprise and, consequently, what the “induction stator magnetic field device” may comprise.
Regarding claims 8, 9, the limitation “an excitation coil winding around the metal plate” (emphasis added) is vague and indefinite.  The claim fails to make clear what the structural relationship may be between the “excitation coil winding” and the “metal plate”.  Furthermore, the specification fails to provide any clarification.
Regarding claim 10, the limitation “the second induction stator magnetic field device is that a disposition position of an internal wall” is not idiomatic or grammatically correct and, consequently, fails to clearly set forth the bounds of patent protection sought.  
Regarding claim 10, the limitation “attached with a circle of permanent magnet” is not idiomatic or grammatically correct and, consequently, fails to clearly set forth the bounds of patent protection sought.
Regarding claim 10, the limitation “a set of horizontal excitation coils is levelly extended from an intermediate of the permanent magnet” (emphasis added) is vague and indefinite.
First, the limitation “a set of horizontal excitation coils” is unclear as it does not make clear what element(s) may be providing the “excitation” and what element(s) are being “excit[ed]”.
Second, the phrase “levelly extended from an intermediate of the permanent magnet” is not idiomatic or grammatically correct and, consequently, fails to clearly set forth the bounds of patent protection sought.  Also, there is insufficient antecedent basis for the limitation of “the permanent magnet” in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 10, the limitation “vertical excitation coils are respectively extended from the permanent magnet and at upper and lower directions of the set of horizontal excitation coils” (emphasis added) is vague and indefinite.
First, the limitation is generally narrative and not idiomatically or grammatically correct; consequently, it fails to clearly set forth the bounds of patent protection sought.
Second, the limitation “vertical excitation coils” is unclear as it does not make clear what element(s) may be providing the “excitation” and what element(s) are being “excit[ed]”.
Regarding claim 10, the limitation “the two vertical excitation coils are respectively located at neighbor 16Serial No. 17/080,967sides of the two auxiliary axle flow blades” is vague and indefinite.
First, the limitation “the two vertical excitation coils” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the claim does not make clear what may comprise “neighbor 16Serial No. 17/080,967sides” of the “two auxiliary axle flow blades”.
Regarding claim 11, the limitation “a first half barrel auxiliary blade is located inside the upper vertical axle blade and secured to the upper vertical axle blade, and a second half barrel auxiliary blade located inside the lower vertical axle blade and secured to the lower vertical axle blade” is vague and indefinite.
First, the limitations “the upper vertical axle blade” (recited in the singular), “the lower vertical axle blade” (recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the claim fails to make clear how one “blade” may be “located inside” another “blade”.
Regarding claims 2-11, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application.
	
The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility and patentability.
Conclusion
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 9, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the phrase “a function of being consistent with pushed wind direction” is neither idiomatic nor grammatically correct. Again, Applicant is reminded that the specification should conform to idiomatic English and U.S. patent practice.
        2 IEEE 100: The Authoritative Dictionary of IEEE Standards Terms. 7th ed. Institute of Electrical and Electronics Engineers, Inc. December 2000.
        3 Random House Unabridged Dictionary, © Random House, Inc. 2022.